DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Due to the cancellation of claim 6 in the amendment filed Apr. 28, 2022, there is no longer a 35 U.S.C. 112(f) interpretation or 35 U.S.C. 112 (pre-AIA ) six paragraph interpretation.
Claim Objections
The amendment to the claims filed Apr. 28, 2022 is sufficient for the Examiner to withdraw the objections to claims 1-2.  
Claim Rejections - 35 USC § 112
The amendment to the claims filed Apr. 28, 2022 is sufficient for the Examiner to withdraw the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 over the prior art rejection in the non-final office action dated Jan. 14, 2022 have been considered but are moot due to new grounds of rejection necessitated by the amendment filed Apr. 28, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2012-006797A) in view of Kuwabara et al. (JP08-259254A – hereinafter Kuwabara), Darcangelo et al. (US 4,514,205 – hereinafter Darcangelo) and Imase (US 2017/0217822).
For the Yamada reference the Examiner will reference pages of the attached machine translation (5 pages).
Regarding claim 1, Yamada (Fig. 1 and pg.2) discloses an optical fiber manufacturing apparatus and method comprising a drawing furnace 21 where high-temperature glass fiber 13 is drawn from an optical fiber preform 11.  While Yamada fails to explicitly state the optical fiber preform is a glass preform, since a glass fiber is drawn from the optical fiber preform, it would be obvious to a person having ordinary skill in the art, the optical fiber preform is a glass preform.
Yamada (Fig. 1 and pgs. 2-3 further discloses the high-temperature glass fiber is provided with an air cooling unit or forced cooling unit.  Yamada discloses a first process of passing a glass fiber through fiber path to a first casing (“forced cooling chamber 25”) having a cooling tube (“cooling device 53”) having a heat exchanger 55 being cooled by a liquid phase refrigerant (corresponding to a first coolant).  Additionally, Yamada (Fig. 1 and pgs. 2-3) further discloses a second process of leading glass fiber into a second casing (“clean air chamber 23”) having a second space before leading the glass fiber into the first casing.  Yamada discloses the first process includes supplying dry air from a dry air generator 57 to the first casing having a first dry space formed between the first casing and the cooling tube.  Yamada (Fig. 1) discloses the first casing is in contact with the second casing by a partition wall 45 and a passage hole 47.  
Yamada fails to explicitly state the dew point of the first dry gas being lower than a temperature of the cooling tube, but Yamada (pgs. 3 and 4) discloses prevention of moisture into the forced cooling chamber and if moisture is present there is a possibility of the a fiber break (pg. 2).  Further, Kuwabara (Figs. 1-3 and [0019] and [0025]) discloses an optical manufacturing apparatus and method comprising a drawing furnace 12 to draw an optical fiber from an optical fiber preform 11 and optical fiber cooling device 13 (corresponding to a cooling device).  Additionally, Kuwabara ([0025]) discloses a heat transfer gas supply device which stores inert gas like helium to the heat transfer gas supply passages (32 and 33) to supply gas to fiber cooling passage 18 in cooling cylinder 19, and ([0010]) discloses the casing surrounding the cooling cylinder is held in a dry atmosphere having a lower dew point that the cooling cylinder.  Both Kuwabara and Yamada discloses drawing and cooling an optical fiber with a cooling tube and a dry gas.  Therefore, based on the teachings of Yamada and Kuwabara, it would be obvious to a person having ordinary skill in the art, to prevent moisture in the cooling chamber and in order to provide for a dry atmosphere, the first dry gas of Yamada should have a lower dew point temperature than the cooling tube.
As discussed above, Yamada discloses a second process of supplying clean air as a second process gas.  Yamada (Abstract and Fig. 1) further discloses a second space and a second air pressure higher than a third air pressure of an external space than that of the first casing and the second casing.  Yamada fails to disclose the second process gas includes supplying a second dry gas and a second dry space inside the second casing and the second casing a dew point of the second dry gas being lower than dew point in the external space.  However, Darcangelo discloses fiber cooling device for cooling an optical fiber including a cooling tube.  Darcangelo (Fig. 2 and Col. 2, lines 9-30) discloses the upper end of the cooling tube may be provided with a gas lock for preventing moist ambient air therein and the gas lock comprises a cylinder 54 which together with cover 56 and iris diaphragm 50 form a chamber 58.  A dry, cool inert gas such as nitrogen may be flowed into chamber 58 and the flow of inert gas into the chamber may be adjusted so that a small amount flows upward through orifice 62 thereby preventing ambient airflow (including moisture) into the chamber and discloses some of the inert gas can flow into tube 30.  
As discussed above As discussed above, Yamada discloses the desire for a dry atmosphere in the cooling device. Darcangelo teaches a gas lock with dry, cool inert gas for preventing moist ambient air from entering a cooling device, it would be obvious to a person having ordinary skill in the art, the method and apparatus of Yamada could be improved by the addition of a dry clean gas lock with dry, clean cool inert gas for preventing moisture from entering the cooling device via the clean air chamber 23.  With addition of the dry clean gas lock in the method of Yamada, this provides for a second process of leading the glass fiber into a second casing before leading the glass fiber into the first casing and the second process includes supplying a second dry gas into a second dry space formed inside the second casing.  Further, Yamada (pg. 4) discloses it is possible for the pressure in the forced cooling chamber to be lower than the clean air chamber 23, and air flow into chamber 23 must be increased.  With the disclosure by Kuwabara of the dew point of a dry atmosphere in the first casing is lower than a dew point of the cooling tube, it would be obvious to a person having ordinary skill in the art, with some of the second gas supply entering the cooling tube when the pressure decreases slightly, the second gas dry gas supplied at a temperature lower than a dew point of the cooling tube, which is also lower than a dew point of an external space (i.e. ambient space) of the first and second casing.
Yamada is silent as to the drawing speed of the glass fiber.  However, Imase (Fig. 1 and [0046] and [0138]) discloses drawing an optical fiber and drawing speeds of 1000 m/min and 2200 m/min.  Therefore, based on the additional teachings of Imase, it would be obvious to a person having ordinary skill in the art to try known prior art drawing speeds of 1000 m/min or 2200 m/min, which is within Applicant’s claimed range of 1000 m/min or more.  
Regarding claim 2, a discussed in the rejection of claim 1 above, Yamada discloses the pressure in chamber 23 (i.e. a first pressure) and a pressure in chamber 25 (i.e. a second pressure) is higher than the air pressure in the external space and obviousness of Yamada in view of Kuwabara provides for a dew point of the first dry gas being lower than the temperature of the cooling tube and the dew point of the second dry gas being lower than a dew point of the cooling tube, which is also lower than a dew point of an external space (i.e. ambient space) of the first and second casing.  Also discussed in claim 1,  Yamada (pg. 4) further discloses it is possible for the pressure in the forced cooling chamber to be lower than the clean air chamber 23, and air flow into chamber 23 must be increased.  Therefore, based on the combination of Yamada and Kuwabara discussed above and also discussed in claim 1, the method of Yamada in view of Kuwabara, Darcangelo and Imase also provides for the method of claim 2.  
Allowable Subject Matter
Claims 3-5 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter in the independent claims.  
Regarding claim 3, the prior art references Yamada, Kuwabara and Darcangelo, both fail to disclose or suggest an absorber disposed in the second dry space to absorb water carried along with the glass fiber from the external space of the first casing and the second casing into the second dry space of the second casing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741